Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas McWilliams on 5/11/2021.
Please amend the Claims submitted 5/07/2021 as follows:

1.	(Currently amended) A virtual local presence display system, comprising:
[[A]] a display [[engine]] device; 
an extraction engine capable of automatically disassociating a virtual local presence from a production background; 
a first data feed of an actual background in which the display 

a stream subject data feed of an extracted one of the virtual local presence extracted from the production background; 
an integrated data feed in which the virtual local presence and at least one background are integrated; 
a first processing module having a receiver capable of receiving [[the]] the first data feed, the background data feed, the stream subject data feed and the integrated data feed, and assessing a plurality of focal lengths to focal planes for the virtual local presence in the production background, and in a selected one of other backgrounds; and -2-Application Serial No. 16/924,323 Response to Ex parte Quayle Action dated March 8, 2021 
a second processing module for causing displaying, on the display device, the virtual local presence at a suitable location with regard to the focal planes in the selected one of the other backgrounds.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Cote et al. (U.S. Patent 10,602,117) discloses a virtual local presence display system, comprising an extraction engine capable of automatically disassociating a virtual local presence from a production background (disclosing a system with a processor (col. 4/lines 40-62) as an extraction engine for extracting a 3D video stream showing an isolated representation of a first user from its production background as a virtual local presence (col. 6/lines 29-39)); a first data feed of an actual background in which the display device resides (disclosing a display device for a second user with a camera to capture the scene proximate to the display device for the second user as a data feed of an actual background (col. 6/lines 54-63)); a stream subject data feed of an extracted on of the virtual local presence extracted from the production background (disclosing the extraction of the 3D video stream showing the isolated representation of the first user from its production background as a data feed of the virtual local presence of the first user (col. 6/lines 29-39)); and an integrated data feed in which the virtual local presence and a background are integrated (disclosing the generation of an integrated data feed in which the extracted 3D video stream showing the isolated representation of the first user as the virtual local presence is integrated with the actual background of the captured scene of the display device for the second user for display on the display device for the second user (col. 7/lines 11-43)).
Sheftel et al. (U.S. Patent Application Publication 2019/0066378 A1) similarly discloses a virtual local presence display system for extracting a virtual local presence of a subject in a video from a production background by use of chroma keying so that a video stream of the extracted subject is added to another background to generate a new virtual scene (pages 2-3/par. 27 and 30).
Sun et al. (U.S. Patent Application Publication 2019/0179405 A1) discloses an augmented reality system (page 1/par. 4) for implementing a background data feed of a 
However, the closest prior art as the combination of Cote, Sheftel and Sun fails to disclose and or teach: a first processing module having a receiver capable of receiving the first data feed, the background data feed, the stream subject data feed and the integrated data feed, and assessing a plurality of focal lengths to focal planes for the virtual local presence in the production background, and in a selected one of other backgrounds; and-2-Application Serial No. 16/924,323 Response to Ex parte Quayle Action dated March 8, 2021a second processing module for causing displaying, on the display device, the virtual local presence at a suitable location with regard to the focal planes in the selected one of the other backgrounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES TSENG/           Primary Examiner, Art Unit 2613